Case 3:20-cv-03578-C-BN WE PNAS 12/07/20 Page lof22 PagelD5
‘ “~ Lo

UNITED STATES DISTRICT COURT
Ave r TP - ‘ ’
FOR THE NORTHERN DISTRICT OF TEXAS bout PH ETI

DALLAS DIVISION bop me vt

BILLY JOHN ROBERSON, PLAINTIFF

2405 ELM HURTST STREET 3 ~ 28 ¢ v¥35 7 8 = C.

ROWLETT, TEXAS 75088

 

CIVIL ACTION NO.

Vs

ROWLETT TX POLICE DEPARTMENT, ET AL DEFENDANTS
4401 Rowlett Rd.

Rowlett, TX 75088

MR JOHN CREUZOT-DISTRICT ATTORNEY

133 N RIVER FRONT BLVD LB-19

DALLAS TEXAS 75207

COMPLAINT FOR JUDICIAL REVIEW OF AN WRONGFUL CONVICTION UNDER 5 U.S.CODE
SECTION 701-706, 18 U.S. CODE SECTION 3742 AND 28 U.S. CODE SECTION 1291 TO VACATE
THE SENTENCE AND JUDGEMENT OF CONVICTION IN THE 292"° DISTRICT COURT CAUSE NO
F0345525

TO THE HONORABLE JUDGE JANE J BOYLE AND THE CLERK OF THE UNITED STATES DISTRICT
COURT.

COMPLAINT FOR JUDICIAL REVIEW FILED WITH SAID FEDERAL COURT

DATE BILLYJOHN ROBERSON PETITIONER

 

Page 1 of 6
 

Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 2of22 PagelD6

JURSIDICTION

THIS FEDERAL COURT HAS JURSIDICTION FOR SAID COMPLAINT FOR JUDICAL REVIEW OF
AN WRONGFUL CONVICTION PURSUANT TO 5 U.S.C. 701-706, 18 U.S.C. 37 AND 28
U.S.C. 1291

THE JURISDICTION OF THIS COURT IS INVOKED UNDER 5 U.S.C. 701-706, 18 U.S.C. 3742
AND 28 U.S.C. 1291

NOW COMES BILLY JOHN ROBERSON, THE PLAINTIFF IN THE ABOVE ENTITLED ACTIONS
SEEKING JUDICIAL REVIEW OF AN ADMINISTRATIVE DECISION ON THE WRONGFUL
CONVICTIN TO VACATE THE SENTENCE AND JUDGEMENT OF CONVICTION IN THE 292"°
DISTRICT COURT CAUSE # F0345525, DALLAS TEXAS ON DATE OF APRIL 27, 2005

THAT THE COMPLAINT FOR JUDICAIL REVIEW OF A WRONGFUL CONVICTION SHOULD
BE GRANTED WITHIN 90 DAYS OF FILED PETITION WITH AN ACTUAL HEARING OF
DECISION OF THE COURTS.

THEREFORE, PLAINTIFF BILLY JOHN ROBERSON REQUESTS THIS HONORABLE COURT
GRANT INVESTIGATIONS IN THE MATTER OF LAW. TO VACATE THE SENTENCE AND
JUDGEMENT OF CONVICTION.

ome_27f4f 2: g20 _ 2h pr

BILLY JOHN ROBERSON

Page 2 of 6
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 3o0f22 PagelD7

HISTORY OF THE CASE

ON APRIL 27, 2005, A JURY CONVICTED DEFENDANT BILLY JOHN ROBERSON OF THE CHARGE
AGGRAVATED ASSAULT WITH A DEADLY WEAPON. (A FIREARM), ON CAUSE NUMBER F03-45525V. MR
BILLY JOHN ROBERSON DATE SENTENCE WAS DISCHARGED WAS APRIL 23, 2005 AND WAS RELEASED
FRON TEXAS DEPARTMENT OF CRINIAL JUSTICE ON APRIL 23, 2011 AND OBTAINED THE FOLLOWING
INFORMATION REGARDING BILLY JOHN ROBERSON, B/M, 12-11-1957 DCT 01385227 SID 04205.

ISSUES RAIASED IN PETITION

| HAVE RAISED 5 GROUNDS IN SAID PETITIION THAT | BILLY JOHN REOBERSON THE DEFENDANT IS
CHALLENGING GOVERNMET ACTIONS FOR RELIEF IN THE SAID FIVE (5) GROUNDS AND SEEK RELIEF OF
THE DEFENDANTS ALLEDGES.

GROUND 1

THE DEFENDANT IS CHALLENGING THE GOVERNMENT ACTIONS OF THE UNLAWFUL
INDICTMENT OF THE GRAND JURY CHARGES FOR AGGRAVATED ASSAULT WITH AN DEADLY
WEAPON AGAINST THE DEFENDANT BILLY JOHN ROBERSON IN THE 292"° JUDICAIL DISTRICT
COURT IN DALLAS COUNTY TEXAS.

GROUND 2

THAT THE PROSECUTION FAILED THE BURDEN OF PROOF BEYOND A REASONABLE DOUBT. THE
PROSECTORS PRESNTED NO PHYSICAL EVIDNECE OF A DEADLY WEAPON OR ANY FIREARMS
AGAINST THE DEFENDANT BILLY JOHN ROBERSON TO THE GRAND JURY DELIBERATING THE
JURY TO REASCH SAID SUCH VERDICT OR PUNISHMENT.

GROUND 3

THAT THE DEFENDANT IS CHALLENGING THE PROSECTOR FAILED TO PROVIDE PERONDERANCE
OF EVIDENCE BEYOND REASONABLE DOUBT. THAT THE PROSECTOR HAD NO PROOF THAT
OFFENSE OCCURRED AND THE DEFENDANT BILLY JOHN ROBERSONN ACTUALLY OCCURRED.
MR ROBERSON NAINTAINS HiS INNONCE AND THAT HE DID NOT COMIT THE OFFENSE AND
THEY FAILED TO PRESNT ANY SUCH IN THE COURT OF LAW AT ANY LEVEL THAT CONVINCED
ANY JUDGE OR JRUY THAT Mr. Roberson should BE CLEARED OF ALL CHARGES AND THE
SENTENCE SHOULD BE LIFTED AND CLEARED WITH RESITUTION TO BE PAID.

SIDE NOTES OF SAID ABOVE 3 GROUNDS. AT NO TIME THROUGHOUT THE INITIAL
INVESTIGATION TO THE GRAND JURY INDICTMENT TO ACTUAL TRAIL ITESELF THAT THE STATE

Page 3 of 6
 

Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 4of22 PagelD8&

FAILED TO PROVE ITS CASE USING THE TEXAS PENAL CODE SECTION 22.01 O F AGGRAVAED
ASSAULT. THEY DID NOT FOLLOW GUIDELINE OR PROCEDURES OF SAID CASE.

AFTER CAREFUL REVIEW AND RESEARCH ON MY PART THEY FAILED TO PROVE MY GUILT AND
THUS | SHOULD BE CLEARED BASED UPON THEIR OWN PENAL CODE OF TEXAS SECTION 22.02.

SO THERFORE, THE ELEMENTS OF AGGRAVATED ASSAULT THE PROSECTION CLAIMED HAS NOT
BEEN PROVEN.

GROUND 4

MR BILLY JOHN ROBERSON WHO SERVED OUR COUNTRY IN THE ARMY NATIONAL GUARD AND
ATTEMPTED TO TRIED HIS BEST TO RAISE THE ALLEDGED VICTIM. HE SHOULD HAVE NOT BEEN
SENTENCED TO AN CRIMINAL INSITUTE DUE TO MEDICAL RECORDS THAT STATES HE SUFFERS
FROM Paranoid schizophrenia and personality disorder. At NO TIME WAS THIS BROUGHT UP
IN HIS DEFENSE. AT NOTHING ELSE AN PSYCH EVAL SHOULD HAVE BEEN DONE WHICH WOULD
OF PROVED THAT SAID DEFENDANT SHOULD NOT EVEN STOOD TRIAL AND MEDICAL HELP
SHOULD HAVE BEEN GOTTEN INSTEAD OF AN GUILTY DECISION. SEE ATTACHED RECORD FROM
AN SSI INDEPENDENT DOCTOR THAT ORIGINALLY DIAGNOSIS.

GROUND 5

MR ROBERSON IS A CARING AND LOVING FATHER. AFTER YEARS OF HEART ACHE AND GRIEF
THE ALLEDGED VICTIM (MR ROBERSONS BIOLOGICAL DAUGHTER) HAS CAME FORWARD AND
DID AN WRITTEN STATEMENT THAT MR ROBERSON DID NOT COMMIT SUCH AN HANOUS ACT.
SHE CAME FORWARD PER AN NOTORAIZED AFFADAVIT STATEING THAT SHE WAS CONHEARSED
AND BRAIN WASHED BY HER MOTHER AND PROSECUTION ALONG WITH CPS. IT CLEARLY
STATES THAT THIS WHOLE INCIDENT NEVER HAPPENED.

PER PREVIOUS PETITIONS FILED TO STATE AND NATIONAL COURTS WE HAVE SHOWED PROOF
THAT TEXAS HAS A NOTORIOUS MALIOUS PROSECUTION WITHOUT EVIDENT TO SUPPORT ANY
ALLEGATIONS AND CHARGES.

TEXAS CPS WAS CAUGHT MAKING FALSIFIED STATEMENT TO ALLEDGED VICTIIMS AND
TRUMPED UP CHARGES WITH EVIDENT.

IN THIS COURT SYSTEM IT HAS WENT AWAY FROM CHECKS AND BALANCES AND HAS WENT TO
HEAR SAY WITHOUT ACTUAL PROOF.

Page 4 of 6
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page5of22 PagelD9

CONCLUSION
THE COMPLAI T FOR JUDICAIL REVIEW AND WRONGFUL CONVICTION SHOULD BE GRANTED.

|, BILLY JOHN ROBERSON, HAVE COMPLIED AND STATES UNDER OATH THAT EVERYTHING IN SAID SUCH
PETITION IS TRUE AND CORRECT.

PETITIONR RESPECTFULLY SUBMITTED,

Ao) 2ar0 MeN h esp eseoen

SIGNATURE OF PETITIONER
BILLY JOHN ROBERSON
2405 ELM HURST ST
ROWLETT, TEXAS 75088

Page 5 of 6
 

Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 6of 22 PagelD 10

EXHIBITS THAT ARE ATTACHED

1. MEDICAL RECORD OF MR BILLY JOHN ROBERSON
2. AFFADAVIT OF MYSHIRA ROBERSON
3. PREVIOUS ARGUMENTS IN LOWER AND UPPER COURTS
o

-4 Case 3:20-cv-03578-C-BN Docum&EIDAMEEL2/07/20 Page 7of22 PagelD 11

OG |
2 -f 4 STATE OF TEXAS §
, §

COUNTY OF DALLAS §

 

In the Interest of E
Social Security Administration

3231 MLK Jr, Blvd. XHIBIT 1
Dallas, Texas 75210

Claimant/Beneficiary: Mr. Billy John Roberson
Social Security No.: “i172!

1035 Burlywood Drive

Dallas, Texas 75217

PHYSICIAN’S STATEMENT

I, Dr. Stephen Barksdale, have diagnosed Mr. Billy John Roberson, Claimant, and on May 27,
1993 certify him to be totally and permanently disabled due to an impairment as of January 3,
1990, Due to this impairment he cannot return to work. I have prescribed the following

medications for his treatment: St hawe 33 TF. 29 _
: ae an. De kev €o AS an aed S

 

I fully understand the statement and it is true, accurate and complete to the best of my knowledge
and belief.

I made this statement freely and voluntarily without any menace, rewards, threats or promise of
reward having been made to me in return for it.
g Hesk ~ 4 atshute. UG

Via Sf opt babe tut_ ‘le4loo
Dr. Stephen Barksdale
Dallas MHMR ~
4645 Samuel Blvd.
Dallas, Texas 75228

Subscribed and sworn to me this 3ral day of Ju Les , 2000 at Dallas

= , = 4 4 ;

 

  

OF tee

“8

= My Cortiission Expires _4-9-A000
PSYCHIATRIC REVIEW TECHNIQUE FORM

TO DALLAS MHMR

Name: Mr. Billy J. Roberson
721

SSN:

Part I

- Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 8 of 22 PagelD 12

EXHIBIT

To use this form, first check off below the type or types of psychiatric disorders which are present.
Then go to the section or sections in Part II indicated and then to Part II. Part Ill need only be
completed once to indicate the combined effect of all psychiatric disorders present.

 

A. Organic Mental Disorders — Complete I1.A. and I}.
ROA Schizophrenic, Paranoid and other Psychotic Disorders — Complete li. B. and
Hl.
C. % Abective Disorders — Complete ILC. and LL
1), Mental Retardation and Autism - Complete 1.0. and UL
I. Anxiety-Related Disorders Complcte ILE. and EE.
Somatoform Disorders - Complete HI. and UL.
G. Personality Disorders — Complete .G. and UE.
Part II
Present Absent Insufficient
Evidence
A. ORGANIC MENTAL DISORDERS |
1. Disoricntation to time and place a
2. Memory impairment ae __
3. Perceptual or thinkiny disturbance _« - ;
4. Change in personality -
5. Disturbance in mood va
6. Emotional] lability and impairment in
iw

impulse contro!

Loss of measured intellectual ability
of at least 15 1.Q. points from pre-
morbid levels or overall impairment
index clearly within the severely
impaired range on ncuropsychological
testing, e.g.. the Luria-Nebraska.

I lalstead-Reitan, Etc.

vo
' ” “©Ase 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 9 of 22 PagelD 13

Psychiatric Review Technique Form

Billy J. Ro mi
Date:__{, 4 l OQ

Page: 2

Present Absent Insufficien:
Evidence

3. Repeated episodes of deterioration of

decompensation in situations which

cause the individual to withdraw from

that situation or to experience exacer-

bation of signs or symptoms (which

may include deterioration of adaptive YK

behavior).

4. Documented current history of two or
more years of inability to function
outside of a highly supportive living Lo
situation. ,

C. AFFECTIVE DISORDERS
1. Depressive syndrome characterized

by at least four of the following:
: a. anhedonia or pervasive

loss of interest in almost
all activities.

b. appetite disturbance with
change in weight ~

Cc. ~ sleep disturbance

d. psychomotor agitation or
retardation

e. Zo decreased energy

f. Y_ feelings of guilt or worthlessness

g. 4 difficulty concentrating or

thinking
h. Cpe of suicide
i. hallucinations, delusions, or _
paranoid thinking
2. Manic syndrome characterized by at /
least three of the following:

a. hyperactivity
- Casé 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 10 of 22

Psychiatric Review Technique Form
Billy J. Rol n

Date:

Page: 4

Present Absent

5. Other: _
E. ANXIETY-RELATED DI E,

1. Generalized persistent anxiety accompanied Z

by three of the following:
a. motor tension

b. autonomic hyperactivity

c. apprehensive expectation

d. vigilance and scanning

 

2. A persistent irrational fear of a specific
object, activity or situation which results
in a compelling desire to avoid the
dreaded object, activity or situation.

3. Recurrent severe panic attacks manifested
by a sudden unpredictable onset of intense
apprehension, fear, terror, and sense of
impending doom occurring on.the average
of at least once a week.

4. Recurrent obsessions or compulsions
which are a source of marked distress.

5. Recurrent and intrusive recollections
of a traumatic experience, which are a
source of marked distress.

6. Symptoms resulting in complete
inability to function independently
outside the area of one’s home.

7. Other: _
F. SOMATOFORM DISORDERS

‘PagelD 14

Insufficient
Evidence

Physical symptoms for which there are no demonstrable organic findings or known physio-

logical mechanisms, as evidenced by at least one of the following:

1. A history of multiple physical symptoms of several years’ duration beginning before age 30
that have caused the individual to take medicine frequently, see a physician often and
Psychiatric Review Technique Form

Billy J. R n
Date: L 9 | co

Page: 5

4,

Present

alter life patterns significantly.

Persistent nonorganic disturbance

of one of the following:

a. vision

b. speech

c. hearing

d. use of a limb

e. movement and its control
(e.g., coordination distur-
bances, psychogenic seizures,
akinesia, dyskinesia)

f. sensation (e.g., diminished or
heightened)

Unrealistic interpretation of physical signs
or sensations associated with the preoccu-
pation or belief that one has a serious disease
or injury.
Other:

 

 

G. PERSONALITY DISORDERS

Inflexible and maladaptive personality traits which cause either significant impairment in social
or occupational functioning or subjective distress.

1,
2.

Seclusiveness or autistic thinking

Pathologically inappropriate suspicious-
ness or hostility

Oddities of thought, perception, speech
and behavior

Persistent disturbances of mood or affect

Pathological dependence, passivity or
agepressivity

Absent

a

ob “Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 11of22 PagelD 15

Insufficient
Evidence
re

t

¥

\” “Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 12 of 22 PagelD 16

Psychiatric Review Technique Form

Billy J. Roberson
Date:
Page: 3
b. pressure speech
c. flight of ideas
d. inflated self-esteem
e. decreased need for sleep
f. easy distractability
g. involvement in activities that
have a high probability of
painful consequences which
are not recognized
h. hallucinations, delusions, or
paranoid thinking

3. Bipolar syndrome with a history of episodic
periods manifested by the full symptomatic
picture of both manic and depressive syndromes
(and currently characterized by either or both

syndromes)

4. Other:

D. MENTAL RETARDATION AND AUTISM

1. Mental incapacity evidenced by dependence
upon others for personal needs (e.g., toileting,
eating, dressing, or bathing) and inability to
follow directions, such that the use of
standardized measures of intellectual func-

tioning is precluded.

 

2. A valid verbal, performance, or full-scale
1.Q. of 59 or less.

3. A valid verbal, performance, or full-scale
1.Q. of 60 to 69 inclusive, and a physical
or other mental impairment imposing
additional and significant work-related
limitation of function.

4. A valid verbal, performance, or full-scale
LQ. of 60 to 69 inclusive, or in the case
of autism, gross deficits of social and

communicative skills.
 

my .

ri ” my ". Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 13 of 22 PagelD 17

Mental Residual Functional Capacity Assessment

Billy J. Robersgn
Date: _{p Ig J OO

Page: 3

18. The ability to be aware of normal
hazards and take appropriate /
precautions. a b c

19. The ability to travel in unfamiliar
places or use public transportation. a b 4 c

20. The ability to set realistic goals or
make plans independently of
others. a b c SY

 

Il. FUNCTIONAL CAPACITY ASSESSMENT

Record in this section the elaborations on the preceding capacities. Complete this section
ONLY after the SUMMARY CONCLUSIONS section has been completed. Explain vour
summary conclusions in narrative form. Include any information which clarifies limitation
or function. Be especially careful to explain conclusions that differ from those of treating

medical sources or from the individual’s allegations.

 

yes no

 

bg (ec

 

 

 

Date:
DALLAS MHMR
Physician: d yen BA ye
Address: Si ve . ae

dalles, TX 25228

Shen ter w Fake my

|
Did physician certify Billy J. Robeyson totally and permanently disabled as of May 27, 1993?
$
'
’ o _

4 (119

pe Be. ‘ Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 14of22 PagelD 18

;
aa

 

Psychiatric Review Technique Form
Billy J. R
EET oo.
Page: 6
Present Absent Insufficient
Evidence
6. Intense and unstable interpersonal
relationships ahd impulsive and YY
damaging behavior
7. Other: 4
Part III
Insufficient
TION. ATION None Slight Marked Moderate Extreme Evidence

A. Restriction of activities of

daily living

v

 

B. Difficulties in maintaining

social functioning.

/

 

C. Deficiencies of concentration,
persistence or pace resulting
in failure to complete tasks in
a timely manner (in work settings

or elsewhere)

 

D. Episodes of deterioration or
decompensation in work or

 

 

 

 

 

work-like setting which cause
the individual to withdraw from
that situation or to exacerbation
of signs and symptoms (which
may include deterioration of S/S
adaptive behaviors)
Did physician certify Billy J. Roberson totally and permanently disabled as of May 27, 1993?
—___. Yes no
Date: lol4 loo a
mee DALLAS MHMR
Physician: k d >) te Bo wan
Address: Yeu’ Same l) Bred

 

TT

aS A
 

4

\

ky ISABPP:22¥-00878-C-8N Document 3 Filed 12/07/20 Page 15 of 22 PagelD 19

NO, FOZFSEFZAS
-_ Se be Brawn alow Brimin hap
o. 292nel DistV\cA-Cy eed

NV Ano/ FoR Oagllas
Belay [33 V. Eve Fon} Belov,
bay | | [2 XAS 7S PO 7

To Whom it may concern:
My name is Myshira Roberson. | am the daughter of Billy John Roberson.

| would like to clear up some facts regarding the incident regarding him and myself that
caused him to serve 6 years time in state facility.

That period of time | was going through a hard time emotionally. | was highly influenced by
others and impressionable.

| couldn't no longer sit back quietly and not say my side of the story.

| want to say that at no time that my father ever pulled a gun on me. | felt cohearced and
steered what to say to CPS and during the trial.

My father and | have always had a loving relationship, 2nd would EVE Phureerephysically or

emotionally. oe Pat i
“Wo _ rs ae:
wey fat “Le, . tt

‘ } . . tle an
Feel free to contact me as | feel like he got vnunet
that never transpired. .

 
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 16 of 22 PagelD 20

RTIFICA F ACKN' EDGMENT

The State of Texas

County of DYLLIQS —
Before me, Nile CeWwad fase the name and character of the
officer), ‘

on this day personally appeared Mahi Lemans , known to me (or

or through TXDL_ 770K F434

(description of identity card or other document) to be the person whose name is subscribed to

proved to me on the oath of

 

the foregoing instrument and acknowledged to me that he/she executed the same for the purposes

and consideration therein expressed.

(Seal)

Given under my hand and seal of office this 2! | day of JME. » 20

in, = ~)
SN Al, NICOLETTE N. GEWARGIS k
32 cS Notary Public, State of Texas (No Signatur
= Comm. Expires 08-10-2023 Notary Public, State of Texas

 

 

aN SESS Notary ID 132008119

Page 1 of 1
| Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 17 of 22 PagelD 21

TABLE OF AUTHORITIES CITED

CASES PAGE NUMBER

PITTSBURGH & LAKE ERIE RR VS. RAILROAD ASSN NO 87-1589

EXHIBIT &

STATUTES AND RULES

TEXAS PENAL CODE 22.01 AND 22.02

TEXAS PENAL CODE TITLE 3, CHAPTER 12

2ND AMENDMENT OF THE U.S. CONSTITUTION

CODE OF CRIMINAL PROCEDURE, TITLE 1, CHAPTER 21

OTHER
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 18o0f 22 PagelD 22

LIST OF PARTIES

{ ] All parties appear in the caption of the case on the cover page.

[x] All parties do not appear in the caption of the case on the cover page. A list of
all parties to the proceeding in the court whose judgment is the subject of this

petition is as follows:
ROWLETTE, TEXAS POLICE DEPARTMENT

4000 Main Street, Rowlett, Texas 75088

WILLIAM BRODNAX-CHIEF OF POLICE
4000 Main Street, Rowlett, Texas 75088
 

Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 19o0f 22 PagelD 23

CONSTITUTIONAL AND STATUTORY PROVISIONS INVOLVED

THIS WHOLE CASE EVOLVES AROUND AND QUESTIONS REASOBALE DOUBT AND OTHER FACTORS OF THE FOURTH AMENDMENT
AND IT WAS NEVER TAKEN INTO CONSIDERATION OR FACTORED IN BEFORE THE ARREST IN SAID SUCH CASE THAT WAS MADE.

THE MAIN FACTOR UNDER THIS THAT ITS BASED UPON A LOT OF "HERE SAY” AND NEVER PRODUCED IN EVIDENCE AT NO POINT
OF THE INVESTIGATION, TRIAL OR INDICTMENT THAT A DEADLY WEAPON WAS PRODUCED.

1, PETITIONER, BILLY J ROBERSON, UNDER THE TEXAS PENAL CODE SECTION 1.07(11)(A)(B) THAT DEFINES WHAT AN DEADLY
WEAPON 1S AND MEANS. IT DID NOT SHOW/PRODUCE EVIDENCE OF ANYTHING THAT INCLICTING AN ITEM TO PRODUCE DEATH OR
SERIOUS BODILY INJURY; OR ANYTHING OF THE MANNER OF ITS USE OR THE SUPPOSED INTENDED BODILY INJURY. THE STATES
PROSECUTING ATTEORNEY PRODUNED OR ENTERED INTO EVIDENCE NO SUCH ITEM.

SINCE THE STATE OF TEXAS REFUSES TO PRODUCE ANY DESCRIPTION AND/OR PICTURES THAT WAS SUPPOSED TO BE PRESENT
AT TRIAL DELIBERATION OR THE SENTENICNG PHASE. THE PEITIONER OF THIS CASE DID NOT EVEN POSSESS OR HAVE ACCESS

TO ANY FIREARM(S) DURING SAID TIMEFRAME OR INCIDENT.
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 200f 22 PagelD 24

STATEMENT OF THE CASE

TRIAL COUNSEL FAILED TO MAKE A TIMELY OBJECTION OR FILE A PRETRIAL MOTION THUS ALLOWING THE FATALLY FLAWED
INDICTMENT OF THE GRAND JURY WHICH SHOULD NOT OF VALIDATE ANY WRONG DOING AND SHOWS DEFICIENT INDICTMENT
AND NOT GRANTING THE PETITIONERS 5TH AMENDMENT. PERSONAL THAT NO PERSON SHALL BE HELD TO ANSWER FORA
AGGRAVATED ASSAULT OR OTHER WISE INFAMOUS CRIME.

WHETHER THE COURTS INCORRECTLY DETERMINED THAT THE PETITIONER FAILED TO SHOW INEFFECTIVE ASSISTANCE OF

WAS "CONTRARY TO" OR INVOLVED ANY REASONABLE APPLICATION OF CLEARLY ESTABLISHED FEDERAL LAW, WHERE HE CLEARLY
MEET(S) THE TWO (2) PRONG STANDARD IN STRICKLAND.

WHETHER THE PETITIONER HAS PRESENT A COLORABLE SHOWING OF ACTUAL INNOCENSE THAT SERVES A GATEWAY THROUGH THE
STATUE OF LIMITATIONS THUS, BARING LATE OF THE HABEAUS CORPUS PETITION.

SECTION 706 OF THE ADMINISTRATIVE ACT UNDER 5 U.S.C. THAT THE AGENCY DID NOT COMPLY. THEY HAVE TO SHOW NECCESSARY
ae DecisION THAT IT IS REQUIRES TO REVIEW. ON SUCH CONDITIONS AS MAY BE REQUIRED AND THE EFFECTIVE DATE OF
ACTION TAKEN BY IT.
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 210f 22 PagelD 25

REASONS FOR GRANTING THE PETITION

WE SHOULD BE GRANTED THIS PETITION BASED UPON

1. THAT THE PROSECTION DID NOT PROVIDE NO PHYSICAL EVIDENCE OF A DEADLY WEAPON TO SUPPORT THE JURY

VERDICT ON APRIL 28TH, 2005

2. THE TRIAL TRANSCRIPT UNCOVERS SHOWING THE CONVICTION WAS IN ERROR-WRITTEN TO THE POINT OF UNRELIABILITY, THE
IMPEARATIVE OF THAT INJUSTICE WAS DONE AND REQUIRES THE PROSECUTOR TO ADMIT THEY WERE WRONG.

3. ALL PREVIOUS DOCUMENTS AND COURT FILING HAS SHOWED NO PROOF OF THE OFFENSE OF AGGRAVATED ASSAULT

WITH DEADLY WEAPON NEVER HAPPENED. .

4. ALL PRIOR CASES AND PROOF AT ANY LEVEL THAT SHOULD OF CONVINCED THE JUDGE AND/OR JURY A REASONABLE DOUBT

WE ARE REQUESTING THIS SAID PETITION TO BE GRANTED ALSO BASED UPON 28 U.S.C. SECTION 2350(A)(B) AND 2349(A)(B) THAT
SHOULD OF OVERTURN ALL LOWER COURTS DECISIONS AND DENIALS OF APPEAL.
Case 3:20-cv-03578-C-BN Document 3 Filed 12/07/20 Page 22 of 22 PagelD 26

QUESTION(S) PRESENTED

1. How could | receive an Guilty Verdict of aggravated assault with a deadly weapon at the
time of this supposed incident, |, Billy John Roberson, did not wn or have access to any
firearm.

2. How could the Presiding Judge over the original trial did not step aside when their was
an previous conflict.

3. | am questioning the procedures of the Code of Criminal Procedure, Title 1, Chapter 21
was not followed by the guidelines.

4. How could | be charged with a crime when | was not present in the area or around the
victim when this supposely transpired.

5. How could the Lower Courts not render an decision based upon using the Texas Penal
Code 22.01 (assault) that key elements was not present during the investigation.

6. How could the Lower Courts not see the under the same code 22.01 of the Texas Penal
code 22.02 (aggravated assault) was also not present in any element.

7. How could they render Punishment, under Title 3 Chapter 12 Under the Penal Code
when certain Elements was not Present during the Trial.

8. Under the Punishment Phase what gives the rights to Strip my 2nd amendment Rights
to bear arms, In the State of Texas, after | was wrongfully convicted and seeking an remedy
and have not gotten into any legal trouble since.
